        Case 1:20-cv-00852-JLT Document 23 Filed 09/07/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11    PAUL ADAMS,                                     Case No. 1:20-cv-00852-JLT (PC)
12                      Plaintiff,                    ORDER DENYING AS MOOT
                                                      PLAINTIFF’S REQUEST TO
13           v.                                       SUPPLEMENT THE RECORD REGARD
                                                      THE JUDGMENT BY DEFAULT
14    DAHL, et al.,
15                      Defendants.                   (Doc. 22)

16

17          Plaintiff has filed a request to supplement the record with a declaration of nonmilitary

18   status of Defendants in support of his motion for default judgment. (Docs. 18, 22.) On August

19   26, 2021, the Court issued an order denying Plaintiff’s motion for default judgment. (Doc. 21.)

20   Accordingly, Plaintiff’s request to supplement the record is DENIED AS MOOT.

21
     IT IS SO ORDERED.
22

23      Dated:     September 6, 2021                              _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
